Exhibit 10.5

 

AMENDMENT NO. 2 TO
 
DPTS MARKETING LLC
 
AMENDED AND RESTATED MEMBER CONTROL AGREEMENT

THIS AMENDMENT NO. 2 (this “Amendment”) is made effective as of June 17, 2013 by
and between Dakota Plains Marketing, LLC, a Minnesota limited liability company
(“DPM”), Petroleum Transport Solutions, LLC, a Minnesota limited liability
company (“PTS”), and DPTS Marketing LLC, a Minnesota limited liability company
(the “Company”).

RECITALS:

A.                  DPM, PTS and the Company constitute all of the parties to
that certain DPTS Marketing, LLC Amended and Restated Member Control Agreement
dated as of June 1, 2012, as amended by Amendment No. 1 to the DPTS Marketing,
LLC Amended and Restated Member Control Agreement dated as of August 30, 2012
(the “Agreement”);

B.                  Section 10.5 of the Agreement provides that the Agreement
may be amended only upon the written agreement of all of the members of the
Company;

C.                  DPM and PTS constitute all of the members of the Company;
and

D.                  DPM, PTS and the Company desire to amend the Agreement as
set forth in this Amendment.

AGREEMENTS:

NOW THEREFORE, in consideration of the foregoing, the mutual terms, covenants
and conditions contained in this Agreement, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

SECTION 1      Capitalized Terms. Capitalized terms used but not otherwise
defined in this Amendment have the meanings ascribed to them in the Agreement.

SECTION 2      Amendment – Initial Term. Section 9.2 of the Agreement is hereby
revised to provide for an Initial Term expiring December 31, 2026.

SECTION 3      Amendment – Date References. Each reference in the Agreement to
the date “December 31, 2021” is hereby revised to read “December 31, 2026.”

SECTION 4      Continued Effectiveness of Agreement. Except as expressly amended
by this Amendment, the Agreement shall remain in full force and effect.

SECTION 5      Reference to Agreement. Each reference in the Agreement to “this
Agreement”, “herein”, “hereof”, “hereunder”, or words of like import shall mean
and refer to the Agreement as amended by this Amendment. No reference to this
Amendment need be made in any instrument or document at any time referring to
the Agreement and any such reference to the Agreement shall be deemed a
reference to the Agreement as amended by this Amendment.

 

 

 

SECTION 6      Contingent Contract. This Agreement is contingent upon the
execution and delivery of an Amendment No. 2 to Dakota Petroleum Transport
Solutions, LLC Amended and Restated Member Control Agreement (the “Other
Amendment”). If no such Other Amendment is fully executed and delivered, this
contract will be null and void.

SECTION 7      Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed an original, and all of which shall
constitute one and the same instrument. The electronic or facsimile transmission
of a signature page, by one party to the other(s), shall constitute valid
execution and acceptance of this Amendment by the signing/transmitting party.

SECTION 8      Governing Law. This Amendment is governed by and shall be
construed and enforced in accordance with the laws of the State of Minnesota
applicable to contracts made and to be performed entirely within such State,
without regard to the conflicts of law principles of such State.

[Signature Page Follows]

 

 

 

 

 

 

 

 

2

 

IN WITNESS WHEREOF, the Company and its Members have executed this Amendment
effective as of the date first above written.

 

 

  DPTS MARKETING LLC               By: /s/ Carlos R. Cuervo   Name:  Carlos R.
Cuervo   Its:  Chief Manager               DAKOTA PLAINS MARKETING, LLC        
      By: /s/ Gabriel G. Claypool   Name:  Gabriel G. Claypool   Its:  Chief
Executive Officer               PETROLEUM TRANSPORT SOLUTIONS, LLC              
By: /s/ Ronald Crowell   Name:  Ronald Crowell   Its:  Sr. Vice
President-Finance

 

 

 

 

 

 

 

 

 

  Signature Page to Amendment No. 2 to
DPTS Marketing LLC
Amended and Restated Member Control Agreement  

 

 



 

